DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims:
Claims 48-51 are pending in this Office Action.
Claims 48-51 are rejected. This rejection is FINAL.

 Response to Arguments
Applicant's arguments filed in the amendment filed 10/03/2021, have been fully considered but they are not persuasive. The reasons are set forth below.

Claim Objections
Claim 48 is objected to because of the following informalities: the claim states "first wireless network...", however the applicant also disclose in line 14 of the claim "first wireless computing network...". The examiner interprets that the applicant is referring to the previously disclosed “first wireless network...” from line 3 of claim 48. Appropriate correction is required (i.e., "first wireless network").
Claim 51 is objected to because of the following informalities: Claim 51 recites “the method in accordance with Claim 51…”, which seems like a typographical error, since claim 51 is depending on itself.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 48-51 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 48 recites “…said first wireless network transmitting a first network identifier within a transmission range that is detectable by said local computing device…”, “…causing said local computing device to search said storage for information associated with said first wireless computing network…”, “…causing said local computing device to search said storage for information associated with said second wireless network…”, and “…causing said local computing device to retain at least said information associated with said second wireless network in said storage while said local computing device is located outside said transmission range of said second wireless…”. 
Claim 50 recites “…when said local computing device is located at a given physical location within transmission range of said first wireless network, causing said local computing device to detect said first network identifier…”,  “…causing said local computing device to search said records system for at least one of said storage conditions associated with said first wireless network…”, “…causing said local computing device to search said records system for at least one of said certain storage conditions associated with said second wireless network…”, and “…when said local computing device is moved from a location that is inside said transmission range of said second wireless network to a new location that is outside the transmission range of said second wireless network…”.
The specification discloses in paragraph 0013 “the sensory event from 101 is determined to represent an "entrance" to a location by 102 then the system proceeds to 104 where the DA for the given location is selected from list 106.” The specification only discloses that when entering to a given location, a device identification address (DA) is selected from the list. There is no disclosure of that a network identifier is transmitted within a transmission range that is detectable by the computing device OR causing the computing device to search the storage for information related to the wireless computing network. In fact, the Applicant’s specification only mention the word “range” once in paragraph 0001 “communicate with other wireless devices in a way that malicious devices cannot track the device while in range”. In addition, there is no mention of searching in storage conditions associated with the wireless networks. Applicant does not state what the support is for the claims scope and based on the brevity of the specification and the examples above, examiner believes every limitation contains at least some new matter. Examiner does not believe the functionality of a broader scope is supported by the specification. If Applicant points to a disclosure in the specification, Examiner will withdraw this rejection.
Claims not specifically mentioned are rejected by virtue of their dependency.
The above cited rejections are merely exemplary. 
The Applicant(s) are respectfully requested to correct all similar errors.


The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 
Claims 48-51 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claims 49 and 51 depend on claims 48 and 50, respectively, where they recite “the method in accordance with…”.  However, it is unclear if the Applicant is claiming an apparatus or a method in the independent claims 48 and 50. Appropriate correction is required.
Claims not specifically mentioned are rejected by virtue of their dependency.
The above cited rejections are merely exemplary. 
The Applicant(s) are respectfully requested to correct all similar errors.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 48-51 are rejected under 35 U.S.C. 103 as being unpatentable over Seddon (U.S. Publication No. 2015/0281167) in view of Abdel-Kader (U.S. Publication No. 2008/0130595). Docket and Application Viewer 4.2.5.21
As per claim 48, Seddon teaches in a local computing device, a network interface having a previously employed locally administered address for connecting and communicating with a first wireless network, said local computing device having a records system including storage for retaining information associated with said first wireless network during a time that said device is not within range of said first wireless network, said first wireless network transmitting a first network identifier within a transmission range that is detectable by said local computing device, a method of resisting tracking of said local computing device (Seddon: paragraph 0023; disrupt or prevent undesired tracking of the MAC address within the locality) comprising the steps of:
a)    when said local computing device is located at a given physical location within said transmission range of said first wireless network, causing said local computing device to detect said first network identifier (Seddon: paragraph 0025; A locality also may be defined by a network access point or set of network access points, such as a Wi-Fi access point, or all Wi-Fi access points operated by a single entity… an access point at a single geographic location may be considered a "locality," such that if a user's device is connected to, or within range of connecting to the access point, the device is considered to be in the locality…paragraph 0031; location discovery processes (e.g. GPS-based location services, Wi-Fi access point identification (i.e. first network identifier), and the like) are activated on the computing device), then
i) causing said local computing device to determine how to identify said local computing device (Seddon: paragraph 0003 and figs, 3a-3c; a mobile computing device may determine that the mobile computing device is in a first locality, and assign a first MAC address to the mobile computing device based upon the first locality), and 
ii) upon locating said information associated with said first wireless network in said storage, then using said previously employed locally administered address when communicating with said first wireless network using said network interface (Seddon: paragraph 0030; a user may select a MAC address that is always used when the user's device is connected to a particular Wi-Fi access point. Thus, the functionality of some features that rely upon recognition of a network identifier such as a MAC address may be preserved, while still allowing the user to establish protection of the user's identity and/or other privacy-related data. The user may always use the same identification address (i.e. previously employed identification address) to communicate with a specific network based on the setting),
Seddon: paragraph 0003; the mobile computing device may enter a second locality, and assign a second MAC address to the mobile computing device based upon the second locality. The mobile device may then communicate with a second remote computing device, which may be the same device as the first remote device, over a second wireless network, which may be the same as the first network, using the second MAC address as an identifying address of the mobile device), then
i) causing said local computing device to determine how to identify said local computing device (Seddon: paragraph 0003 and figs, 3a-3c; the mobile computing device may enter a second locality, and assign a second MAC address to the mobile computing device based upon the second locality), and 
ii) upon locating said information associated with said second wireless network in said storage, causing said local computing device to use a locally administered address which is different than said previously employed locally administered address to identify said local computing device when communicating with said second wireless network using said network interface (Seddon: paragraph 0003 and figs, 3a-3c; assign a second MAC address to the mobile computing device based upon the second locality… using the second MAC address as an identifying address of the mobile device…paragraph 0006; The Anonymity parameter defines a rule for preparing an alternate MAC address, the rule includes none, a randomly defined alternate MAC address, and a statically defined alternate MAC address…paragraph 0007; replace an existing MAC address with an alternate MAC address, wherein the alternate MAC address is determined by a rule specified by the Anonymity parameter), 
c) causing said local computing device to retain at least said information associated with said second wireless network in said storage while said local computing device is located outside said transmission range of said second wireless network (Seddon: paragraph 0002 and figs. 3a-3c; storing the second plurality of settable parameters on the device…The steps of determining a second locality to link with the second plurality of settable parameters, then storing the second locality and linking with the second plurality of settable parameters…paragraph 0030; a user may select a MAC address that is always used when the user's device is connected to a particular Wi-Fi access point. The device stores (retains) information associated with each network based on the settable parameters (see fig. 3a)).
However Seddon does not explicitly mention causing said local computing device to search said storage for information associated with said first wireless computing network; and causing said local computing device to search said storage for information associated with said second wireless network.
However Abdel-Kader teaches:
Abdel-Kader: paragraph 0019 and figs, 3-5; an address comparing function for, if a MAC address is received without an SSID for an available network, comparing the received MAC address with at least one MAC address stored in the memory and for obtaining the SSID stored in association with that MAC address from the memory…paragraph 0041; The profile table includes information for wireless networks that can be selected by a user. For each wireless network, the profile table includes an SSID…paragraph 0043; A determination of whether or not the SSID for that profile is hidden is made at Step 504. This is done by checking the field in the table that includes the indication that the SSID is hidden or not hidden. Mobile device checks (i.e. searches) the profile tables that contains information related to wireless networks, which are stored in memory 316 of the mobile device 300); and 
causing said local computing device to search said storage for information associated with said second wireless network (Abdel-Kader: paragraph 0019 and figs, 3-5; an address comparing function for, if a MAC address is received without an SSID for an available network, comparing the received MAC address with at least one MAC address stored in the memory and for obtaining the SSID stored in association with that MAC address from the memory…paragraph 0037; The mobile device 300 comprises a wireless access radio 310, a processor 312, an address comparing function 314, and a memory 316…paragraph 0041; The profile table includes information for wireless networks that can be selected by a user. For each wireless network, the profile table includes an SSID…paragraph 0043; A determination of whether or not the SSID for that profile is hidden is made at Step 504. This is done by checking the field in the table that includes the indication that the SSID is hidden or not hidden. Mobile device checks (i.e. searches) the profile tables that contains information related to wireless networks, which are stored in memory 316 of the mobile device 300).
Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Abdel-Kader with the teachings as in Seddon. The motivation for doing so would have been in order to create profiles for networks and/or APs (Access Points) to which they commonly connect. These profiles are stored in profile tables or lists on the devices to enable the devices to automatically connect to a network listed in the profile table for that device when the device in the range of that network (Abdel-Kader: paragraph 0002).

As per claim 49, the modified Seddon teaches the method in accordance with Claim 48 including the further step of: causing said locally administered address which is different than said previously employed locally administered address to be dynamically generated (Seddon: paragraph 0031; the MAC address is updated periodically as specified by the update frequency rule…the MAC address is updated periodically as specified by the update frequency rule.  The address is dynamically generated based on rules).
As per claim 50, Seddon teaches in a local computing device, a network interface for communicating with wireless networks having respective network identifiers, said network interface using a previously employed locally derived device identification Seddon: paragraph 0023; disrupt or prevent undesired tracking of the MAC address within the locality) comprising the steps of:
a)    when said local computing device is located at a given physical location within transmission range of said first wireless network, causing said local computing device to detect said first network identifier (Seddon: paragraph 0025; A locality also may be defined by a network access point or set of network access points, such as a Wi-Fi access point, or all Wi-Fi access points operated by a single entity… an access point at a single geographic location may be considered a "locality," such that if a user's device is connected to, or within range of connecting to the access point, the device is considered to be in the locality…paragraph 0031; location discovery processes (e.g. GPS-based location services, Wi-Fi access point identification (i.e. first network identifier), and the like) are activated on the computing device), then
i) causing said local computing device to determine how to identify said local computing device and as a result thereof (Seddon: paragraph 0003 and figs, 3a-3c; a mobile computing device may determine that the mobile computing device is in a first locality, and assign a first MAC address to the mobile computing device based upon the first locality),
ii) causing said local computing device to use said previously employed locally derived identification address when communicating with said first wireless Seddon: paragraph 0030; a user may select a MAC address that is always used when the user's device is connected to a particular Wi-Fi access point. Thus, the functionality of some features that rely upon recognition of a network identifier such as a MAC address may be preserved, while still allowing the user to establish protection of the user's identity and/or other privacy-related data. The user may always use the same identification address (i.e. previously employed identification address) to communicate with a specific network based on the setting),
b)    when said local computing device is located at said given physical location and within transmission range of a second wireless network, attempting to communicate with said second wireless network (Seddon: paragraph 0003; the mobile computing device may enter a second locality, and assign a second MAC address to the mobile computing device based upon the second locality. The mobile device may then communicate with a second remote computing device, which may be the same device as the first remote device, over a second wireless network, which may be the same as the first network, using the second MAC address as an identifying address of the mobile device), then
i) causing said local computing device to determine how to identify said local computing device and as a result thereof (Seddon: paragraph 0003 and figs, 3a-3c; the mobile computing device may enter a second locality, and assign a second MAC address to the mobile computing device based upon the second locality), 
Seddon: paragraph 0003 and figs, 3a-3c; assign a second MAC address to the mobile computing device based upon the second locality… using the second MAC address as an identifying address of the mobile device…paragraph 0006; The Anonymity parameter defines a rule for preparing an alternate MAC address, the rule includes none, a randomly defined alternate MAC address, and a statically defined alternate MAC address…paragraph 0007; replace an existing MAC address with an alternate MAC address, wherein the alternate MAC address is determined by a rule specified by the Anonymity parameter), 
c) when said local computing device is moved from a location that is inside said transmission range of said second wireless network to a new location that is outside the transmission range of said second wireless network (Seddon: paragraph 0031; a location service on the computing device may be activated to monitor a change in location…the location detection service is regularly monitored for a change in location…paragraph 0034; An event trigger (e.g. time or location) induces a change in the MAC address), then
i)    causing said local computing device to retain in said records system at least one of said certain storage conditions that was previously used to enable said different locally derived identification address, and as a result thereof Seddon: paragraph 0002; storing the second locality and linking with the second plurality of settable parameters. The method further includes receiving a request to change the parameters in response to a change from the first locality to the second locality, and performing an operation to replace the first plurality of settable parameters with the second plurality of settable parameters…paragraph 0031; a process automatically activates a previously stored location-based profile by detecting the geographical location of the device…paragraph 0034; An event trigger (e.g. time or location) induces a change in the MAC address in step 51. A new, alternate MAC address is allocated at step 52, such as by a process as previously described for the location profiles, and is bound to the device network interface as an alternate MAC address),
ii)    causing said local computing device to reuse said different locally derived identification address during a subsequent attempt to communicate with said second wireless network (Seddon: paragraph 0030; a user may select a MAC address that is always used when the user's device is connected to a particular Wi-Fi access point. Thus, the functionality of some features that rely upon recognition of a network identifier such as a MAC address may be preserved, while still allowing the user to establish protection of the user's identity and/or other privacy-related data. The user may always use the same identification address (i.e. reuse identification address) to communicate with a specific network based on the setting).

However Abdel-Kader teaches:
causing said local computing device to search said records system for at least one of said storage conditions associated with said first wireless network (Abdel-Kader: paragraph 0019 and figs, 3-5; an address comparing function for, if a MAC address is received without an SSID for an available network, comparing the received MAC address with at least one MAC address stored in the memory and for obtaining the SSID stored in association with that MAC address from the memory…paragraph 0041; The profile table includes information for wireless networks that can be selected by a user. For each wireless network, the profile table includes an SSID. In some embodiments, the at least one MAC address is only stored if the SSID is hidden…paragraph 0043; A determination of whether or not the SSID for that profile is hidden is made at Step 504. This is done by checking the field in the table that includes the indication that the SSID is hidden or not hidden. Mobile device checks (i.e. searches) the profile tables that contains information related to wireless networks, which are stored in memory 316 of the mobile device 300); and 
causing said local computing device to search said records system for at least one of said certain storage conditions associated with said second wireless network (Abdel-Kader: paragraph 0019 and figs, 3-5; an address comparing function for, if a MAC address is received without an SSID for an available network, comparing the received MAC address with at least one MAC address stored in the memory and for obtaining the SSID stored in association with that MAC address from the memory…paragraph 0041; The profile table includes information for wireless networks that can be selected by a user. For each wireless network, the profile table includes an SSID. In some embodiments, the at least one MAC address is only stored if the SSID is hidden…paragraph 0043; A determination of whether or not the SSID for that profile is hidden is made at Step 504. This is done by checking the field in the table that includes the indication that the SSID is hidden or not hidden. Mobile device checks (i.e. searches) the profile tables that contains information related to wireless networks, which are stored in memory 316 of the mobile device 300).
Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Abdel-Kader with the teachings as in Seddon. The motivation for doing so would have been in order to create profiles for networks and/or APs (Access Points) to which they commonly connect. These profiles are stored in profile tables or lists on the devices to enable the devices to automatically connect to a network listed in the profile table for that device when the device in the range of that network (Abdel-Kader: paragraph 0002).
As per claim 51, the modified Seddon teaches the method in accordance with Claim 51 including the further step of:
causing said locally derived identification address which is different than said previously employed locally derived identification address to be dynamically generated Seddon: paragraph 0031; the MAC address is updated periodically as specified by the update frequency rule…the MAC address is updated periodically as specified by the update frequency rule.  The identification address is dynamically generated based on rules).


REMARKS
	Applicant submitted arguments to overturn the rejection on 10/03/2021. The examiner maintains the rejections, see remarks below. 
The applicant Argues:
Argument 1:  Applicant argues that Examiner uses improper hindsight because a teaching or suggestion must be provable and in writing. See Remarks, pages 4-5. 
In response, the examiner respectfully submits: Applicant cites “the ‘Fine’ case.” Applicant gives no citation for Fine but Examiner assumes Applicant means In re Fine (837 F.2d 1071). Applicant is mistaken, an express written motivation to combine in the prior art is not required, see MPEP 2143(I)(G) and 2143.01(I). Applicant does not even reference the actual motivation proffered, so to the extent that Applicant’s argument is more than an improper mere allegation of patentability, it is based on improper law.
Argument 2:  Applicant argues that the reference teaches away because “the Seddon disclosure [] teaches how to obtain a local device identifier using a method that is totally dependent upon the device’s physical location teaches away from Applicant’s invention which teaches how to obtain a local device identifier using a method that is completely independent of the device’s location.”  See Remarks, pages 5-6.
In response, The Examiner respectfully submits: Applicant is incorrect about the law of teaching away. Teaching away is when the prior art expressly considers making a modification and criticizes or discredits it. Assuming arguendo that the Seddon reference disclosure uses a local device identifier dependent upon the device’s location does not mean it has criticized a location-independent identifier. Rather, the prior art as a whole simply shows that the art understood that identifiers could be assigned to devices based on any number of considerations, one of which could be location. But the argument is not even factually correct because the Seddon reference explicitly considers a locality by access points (paragraph 0025).
Argument 3:  Applicant argues that there is no adequate motivation to modify Seddon with a non-location based disclosure. See Remarks, pages 6-7.
In response, the examiner respectfully submits: This argument is not responsive to the rejection because Seddon teaches the claim language as stated above.
Argument 4:  Applicant argues that there is written description support for the claims because “The description of Figure 2 of how to make and use the invention is inherent in the drawing alone, and in addition, the related language in the specification accurately describes the drawing operation in terms that are fully understandable by a POSITA.” See Remarks, pages 7-10.
In response, the examiner respectfully submits: Examiner disagrees. Claims 48 and 50 include the limitations of “transmitting a first network identifier within a transmission range…” and “causing said local computing device to search said storage for information associated with said first wireless computing network” but what the specification discloses is that when a device is sensed to enter a location (Applicant’s 
Applicant argues “This means that, according to Applicant’s Figure 2 invention, if a person is sitting at a restaurant table and calling friend #1, his device will use a local DA #1. If such a person, then, without moving his device from the table, calls friend #2, his device will use a different unique DA #2.” But there is no specification language to support “without moving his device from the table” because the only posited embodiments are embodiments that use a location-based sensor to determine a DA, and one that determines a DA based on the recipient. The fact that the two can be done “from the same table” is Applicant’s post-filing effort to distinguish over cited prior art, made years 
Examiner notes that Applicant does not appear to respond to the 112(b) rejection at all, so Examiner maintains it. Similarly, Examiner maintains the 112(a) rejection because Applicant does not point to proof that Applicant posited the claimed invention.
Argument 5:  Applicant argues that the claims are non-obvious because “Applicant’s disclosure and the current remaining claims describe the Figure 2 invention as being a tracking resistant local device capable of communicating with multiple respective remote devices from a single given physical location while using a distinctly different local address for each different remote device to which it is communicating. This is the heart of Applicant’s disclosed and claimed invention, and there is no piece of prior art that discloses this very important method…Each of these remaining claims uses specific words and phrases that make it impossible (Emphasis Applicant’s) for a legitimate POSITA to say that Seddon anticipates Applicant’s invention or to say that Seddon could reasonably be used as a primary piece of prior art to do so.” See Remarks, page 10.
In response, the examiner respectfully submits: There are numerous misstatements of fact and law here which confound the relevant issue so Examiner unpacks what she can and then tries to respond to the thrust of Applicant’s argument.
First, this is not an anticipation rejection, so the fact that Seddon fails to anticipate is irrelevant.
Second, there are no boundaries on what constitutes a primary piece of prior art for 103 (other than it actually constitutes prior art under 102, of course). There are only boundaries on what teachings can be used to modify that piece of prior art. Seddon is the primary prior art. A valid (if unwise) argument would be that one of skill would not be motivated to make the Abdel-Kader (the secondary art) modification, or that Abdel-Kader is not analogous art, but there is no basis to say that Seddon cannot be used.
To the extent that this argument is based off of teaching away, Seddon does not teach away. Instead, Seddon explicitly states that “A locality may be defined by a network access point or a set of network access points, such as a Wi-Fi access point, or all Wi-Fi access points operated by a single entity...Similarly, an access point at a single geographic location may be considered a ‘locality’ such that if the user’s device is connected to, or within range of connecting to the access point, the device is considered to be in the locality” (paragraph 0025). Paragraph 0026 states that “when the device loses connection with a defined wireless network (e.g. when the device’s location exceeds the network range of the wireless signal)…” These statements are dependent not upon movement, but upon connection. Paragraph 0026 is expressly larger than movement (as one example is location exceeding the range). Any confusion is dispelled by paragraph 0030. Paragraph 0030 explicitly states that “For example, a user may select a MAC 
Thus, Applicant’s third mistake appears to be that Applicant seems to have read the title of the Seddon disclosure (“Specifying a MAC Address Based on Location”) and argued merely against the title rather than the actual disclosure, which broadens the concept of location beyond physical location to logical location. Seddon includes an embodiment that is - just as Applicant’s claim states – based upon which Wi-Fi network the device is connecting to. Thus, Seddon posits that a device sitting within range of two Wi-Fi access points may describe itself to the first access point in one manner, and to the second access point in another manner. Even if the device was “sitting at the same restaurant table” to use Applicant’s hypothetical.
Fourth, even assuming that Seddon’s paragraph 0025 did not disclose the access-point-based mechanism, Seddon would still read upon the claims. Because what the claims require is the device be “located at a given physical location” (“a) when said local computing device is located at a given physical location within said transmission range of said first wireless network”...) it uses a first identifier and then when the device is “located at said given physical location” (“b) when said local computing device is located at said given physical location and within transmission range of a second wireless network…”) it uses a second, different identifier. But the claims do not define the granularity of the location, and therefore to do not rule out movement, which is the lynchpin of Applicant’s 
Fifth, Applicant does not argue against the Seddon, paragraph 0031 disclosure to Claim 49. Examiner fails to see how this negates Applicant’s argument even under his intended claim scope. In other words, even if the claims were changed to capture the situation where a user sitting a single table in a restaurant makes “hundreds of calls to remote devices from the same table” (Remarks, page 11), because there is no time limitation the Seddon reference will also “trigger hundreds of new distinct MAC addresses” as the regeneration frequency cycles.
Sixth and finally, the above are all simply what Seddon anticipates, but again this is not an anticipation rejection. The question is what Seddon (and the other cited arts) renders obvious. What Seddon discloses is that a device can forge an identifier whenever it wants – as Seddon discloses that identifiers can change based on location, or network, or just upon the passage of time. In light of the art knowing that one is able to forge an 
Argument 6:  The remainder of Applicant’s arguments at Remarks, pages 11-20 are either based upon the improper factual view of the Seddon reference (see, e.g., page 12; “Every description in Seddon calls back to the fact that his “localities” are location-based…there are no exceptions in Seddon’s disclosure”) or improper legal standards (see, e.g., page 13; “In addition to not requiring a local device to physically move…” which is an argument directed to an unclaimed feature or page 14; “[T]here could not be a more revealing example to show that Seddon is explicitly teaching away from Applicant’s invention.”) 
In response, the examiner respectfully submits: As discussed above. Applicant argues almost entirely unconnected from the claim language which results in arguing 
As just one example, Examiner cited Seddon, paragraph 0023 solely for the fact that Seddon seeks to disrupt tracking, which Examiner suspects Applicant does not dispute. But at Remarks, page 12, Applicant cites Seddon, paragraph 0023 for the fact that a user must define location profiles (“User-defined geographic location profiles”) and states that “Applicant’s invention, by its unique method, discloses a system which can automatically establish a new and secure local address each time it communicates with any and every remote device.” But the specification does not disclose generating profiles “automatically,” it simply states that “If no required DA pair exists in 203 as determined by 204, then the software proceeds to 205 where a new local DA is generated and stored in 203 for the next time 201 is invoked.” (Applicant’s specification, paragraph 0019) That is not a statement that location profiles are done automatically (indeed, since those are based on the preference of the user where they would like to protect anonymity, one would think those REQUIRE human interaction), nor is it even a disclosure that DA generation is done automatically. In fact, the implication from the entirety of the disclosure is that DA generation is not done automatically, because Figure 1 disclosed a randomizer generating the DA, while Figure 2 does not disclose a randomizer, suggesting that Figure 2 is broad enough to embrace human-generated means of DA generation. With respect 
Thus, Applicant argues a feature that is not claimed and compares it to a non-analogous part of Seddon. Seddon actually functions in the manner that Applicant complains of (by automatically generating a random MAC address), while his instant Specification does not (by being silent about the manner of DA generation). It is unsurprising that Applicant could not anticipate that Examiner feels that Specification, Figure 2 and paragraph 0019 do not support the argued scope, or that Seddon, paragraph 0006 and Abstract teach it, because the scope was not claimed so Examiner had no occasion to previously opine upon it. Every step of the analysis is either wrong or backward, which makes a helpful response to the argument – and therefore moving prosecution forward - virtually impossible to achieve, as Examiner has to write multiple pages explaining every way in which Applicant’s pre-buttal misses the mark rather than simply giving Examiner’s theory of the situation. From a proper-103-analysis standpoint, Examiner simply does not care if the specification or some hypothetical use case is different than cited prior art, Examiner only cares if a claim limitation is different from the 
Examiner does wish to respond particularly to Remarks, pages 18-19 that states that “Abdel-Kader has nothing to do with even the subject matter of the present invention.” Applicant does not appear to be arguing non-analogous art here, nor is it a valid attack if it were, but for completeness of response Examiner construes it as a valid analogous art attack and responds the Abdel-Kader is analogous art because it deals with determination of network identifiers.
Examiner maintains the obviousness rejection. All claims remain rejected.



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARINA J. GARCIA-CHING whose telephone number is (571)270-7159. The examiner can normally be reached Monday - Wednesday (9:00 AM - 5:00 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on (571) 272-7304. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/KARINA J GARCIA-CHING/Examiner, Art Unit 2449                                                                                                                                                                                                        

/NICHOLAS P CELANI/Examiner, Art Unit 2449